Per Curiam.

We adopt the findings, conclusions, and recommendation of the board, to which respondent concurs. A sanction of at least an indefinite *215suspension is warranted for misconduct that includes violations of DR 1-102(A)(4), 1-102(A)(5), 6-101(A)(3), and 9-102(B). See, e.g., Disciplinary Counsel v. Reinstatler (1990), 52 Ohio St.3d 220, 556 N.E.2d 521; Disciplinary Counsel v. Hipp (1990), 48 Ohio St.3d 16, 548 N.E.2d 947. Respondent is hereby indefinitely suspended from the practice of law in Ohio, and his reinstatement is conditioned on his making restitution of $15,000 to Piazza plus interest at a rate of ten percent per annum from the dates that Piazza gave respondent the checks. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.